DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see page 3, filed 10/18/2021, with respect to specification objections have been fully considered and are persuasive. The abstract objection has been withdrawn per applicant’s amendments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yeh et al US 20160059928 (hereinafter “Yeh”) discloses a mobility vehicle includes a personal mobility vehicle having at least one wheel body and a power-assisting system. The power-assisting system includes an actuation unit, a sensing unit and a signal-processing unit. The actuation unit has a motor and a power amplifier geared with the motor. The sensing unit includes a motor rotation speed sensor, a multi-axis accelerometer and a multi-axis gyroscope, to sense the velocity, acceleration and the absolute angular velocity of the mobility vehicle in motion in real time. The signal-processing unit is connected to the actuation unit and the sensing unit, to process the signals of the sensing unit. Then, the actuation unit performs inertia compensation, damping compensation and gravity compensation to the mobility vehicle through 
However, Yeh fails to discloses a multi-axis force detection part which is provided between the driving wheel and the hand rim and which detects a translational force and a moment related to application of a driving force from the hand rim side; a posture recognition part which recognizes a posture of the multi-axis force detection part that changes according to rotation of the driving wheel and the hand rim; and an applied position estimation part which estimates an applied position of the driving force from the occupant to the hand rim, wherein the applied position estimation part estimates the applied position based on the translational force and the moment detected by the multi-axis force detection part and based on the posture recognized by the posture recognition part.
Kobe Gakuin JP2013192875 (hereinafter “Kobe”) discloses a device which performs torque measurement by operation of a hand rim on the occasion of making a wheelchair run, by utilizing a wheelchair used daily. SOLUTION: A device includes strain sensors which detect strains of at least three support plates provided on the lateral side of a ring-shaped hand rim which are made contact at their one ends with the inner circumferential side of the rim of a rear wheel of a self-propelled wheelchair and are disposed parallel and coaxially with the wheel, and a transmitter which transmits an output signal of the strain sensor to a computer terminal. In order to obtain a shear strain of the support plate for installing the hand rim of the wheelchair on the wheel, a strain gage of an orthogonal biaxial type is used. Wheatstone bridge circuits are made in portions of the individual support plates, and the individual bridges are connected in parallel with each other and led to one strain amplifier for signal amplification, to detect the 
However, Kobe fails to disclose a device, which performs torque measurement by operation of a hand rim on making a wheelchair run, by utilizing a wheelchair used daily. SOLUTION: A device includes strain sensors which detect strains of at least three support plates provided on the lateral side of a ring-shaped hand rim which are made contact at their one ends with the inner circumferential side of the rim of a rear wheel of a self-propelled wheelchair and are disposed parallel and coaxially with the wheel, and a transmitter which transmits an output signal of the strain sensor to a computer terminal. In order to obtain a shear strain of the support plate for installing the hand rim of the wheelchair on the wheel, a strain gage of an orthogonal biaxial type is used. Wheatstone bridge circuits are made in portions of the individual support plates, and the individual bridges are connected in parallel with each other and led to one strain amplifier for signal amplification, to detect the shear strain caused by the physical strength operating the hand rim.
Prior arts such as Yeh and Kobe made available do not teach, or fairly suggest, a device, which performs torque measurement by operation of a hand rim on making a wheelchair run, by utilizing a wheelchair used daily. SOLUTION: A device includes strain sensors which detect strains of at least three support plates provided on the lateral side of a ring-shaped hand rim which are made contact at their one ends with the inner circumferential side of the rim of a rear wheel of a self-propelled wheelchair and are disposed parallel and coaxially with the wheel, and a transmitter which transmits an output signal of the strain sensor to a computer terminal. In order to obtain a shear strain of the support plate for installing the hand rim of the wheelchair on the wheel, a strain gage of an orthogonal biaxial type is used. Wheatstone bridge circuits are 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855